DETAILED ACTION
In application filed on 08/05/2019, Claims 1-7 and 9-20 are pending. Claims 1-7 and 9-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 8, filed on 12/06/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-7, 9-12 and 14-17 have been fully considered and are persuasive. 
Applicant argues: 
["Pamula does not teach at least one of the different drive electrodes and at least one of the plurality of first probe electrodes and the plurality of second probe electrodes have an overlapping projection."]
Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.
Therefore, the rejection of Claims 2-7 and 9-20 are withdrawn by virtue of dependency on independent Claim 1.
Applicant’s arguments, see Page 10, filed on 12/06/2021, with respect to the 35 U.S.C. §103 rejections on Claims 13 and 18-20 have been fully considered and are persuasive. 
Applicant argues: 
[Zhou fails to cure the deficiencies of Pamula. This is not surprising because
neither reference discloses, teaches or suggest driving electrodes and probe electrodes having an overlapping projection]. 
Applicant’s arguments with respect to Claims 13 and 18-20 has been considered and are persuasive.

Reasons for Allowance
Claims 1-7 and 9-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-7 and 9-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Pamula et al. (US20160116438A1)  teaches a microfluidic chip [Para 0040, Fig. 1, ref. 100] configured to move a microdroplet [Para 0025, ‘droplet operation’] along a predetermined path [Fig. 1-2, ref. 124], comprising:
a first plate [Para 0014, ‘first rail’, Fig. 2-3, ref. 120],  having a first surface [Annotated Fig. 2-3,];
a second plate [Para 0014, ‘second rail’, Fig. 2-3, ref. 122] having a first surface [Annotated Fig. 2-3,] opposing [Annotated Fig. 2-3,] the first surface [Annotated Fig. 2-3, ] of the first plate [Para 0014, ‘first rail’, Fig. 2-3, ref. 120],
wherein the first surface [Annotated Fig. 2-3,] of the first plate [Para 0014, ‘first rail’, Fig. 2-3, ref. 120] is arranged so as to face the first surface of the second plate [Para 0014, ‘second rail’, Fig. 2-3, ref. 122], the first [Para 0014, ‘first rail’, Fig. 2-3, ref. 120]and second plates [Para 0014, ‘second rail’, Fig. 2-3, ref. 122] each having an associated [Annotated Fig. 2-3,]  two-dimensional array of probe electrode groups [Annotated Fig. 2-3,]  provided on their respective first surfaces [Annotated Fig. 2];
wherein:

each of the plurality of probe electrode groups [ Annotated Fig. 2, 11,] includes a first probe electrode [Annotated Fig. 2, 11,] and a second probe electrode [Annotated Fig. 2, 11,] spaced apart [ Annotated Fig. 2, 11,]  from each other; and
the first probe electrode [Annotated Fig. 2, shows 10 probe electrodes in the first electrode probe gropu] and the second probe electrode [ Annotated Fig. 2, shows 10 probe electrodes in the second electrode probe group]  among a plurality of first probe electrodes [ Annotated Fig. 2,]  and a plurality of second probe electrodes [ Annotated Fig. 2,]  are configured to form an electrical loop  [Para 0039, ‘reliable contact between any types of electrical contacts within the droplet actuator’] with the microdroplet [ Para 0039] to thereby facilitate determining a position of the microdroplet [ Para 0025]. The limitation “thereby facilitate determining a position of the microdroplet” is interpreted as a method of intended use given patentable weight to the extent of effecting “droplet operation” which is any manipulation of a droplet on a droplet actuator, for instance, transporting a droplet from one location to another in any direction; retaining a droplet in position; and/or any combination of the foregoing. Generally speaking, the sensing or imaging techniques may be used to confirm the presence or absence of a droplet at a Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    554
    672
    media_image1.png
    Greyscale

Annotated Fig. 2, Pamula

    PNG
    media_image2.png
    460
    889
    media_image2.png
    Greyscale

Annotated Fig. 3, Pamula

    PNG
    media_image3.png
    619
    416
    media_image3.png
    Greyscale

Annotated Fig. 5, Pamula


    PNG
    media_image4.png
    745
    640
    media_image4.png
    Greyscale

Annotated Fig. 11, Pamula

However, Pamula et al. (US20160116438A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein at least one of the different drive electrodes and at least one of the plurality of first probe electrodes and the plurality of second probe electrodes have an overlapping projection.
Therefore Claims 1-7 and 9-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797